: Case 4:20-cv-01857 Document1 Filed on 05/26/20 in TXSD Page 1of5

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

rts
IN THE UNITED STATES DISTRICT COURT _guthern Diatript of Texas
Soothe ry FORTHE EASTERN DISTRICT OF TEXAS FILED
Heuston _—TYEER™ __ DIVISION MAY 26 2020
Derek Wiig Brawn ol87TP007 David J. Bradley, Clerk of Court

 

Plaintiff's Name and ID Number

Hans Canty Jail

Place of Confinment

 

CASE NO.
(Clerk will assign the number)

 

Vv.

Telbn Dee jr Bila, St Heth G 77002
Defendant’s Name and Address

 

 

John Dee (200 Baber st Meshoa Te F7ece-

Defendant’s Name and Address

M4
Defendant’s Name and Address
(DO NOT USE “ET AL.)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01857 Document1 Filed on 05/26/20 in TXSD Page 2 of 5

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS?” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? K ves No

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: May 20/5
2. Parties to previous lawsuit: J
Plaintifi(s) Derek. Witham Ban
Defendant(s) La
Court: (If federal, name the district; if state, namé’the county.) “ A CY Z£67 nn DS fos of
Cause number: yf CU ZoF

Name of judge to whom case was assigned: Rhihard Sbol [ -— Vth Lae

Disposition: (Was the case dismissed, appealed, still pending?) Pind: 4 tn; L

Approximate date of disposition: he Fo U

 

I Dw Rw

2
I.

Hl.

IV.

t

Case 4:20-cv-01857 Document1 Filed on 05/26/20 in TXSD Page 3 of 5

 

PLACE OF PRESENT CONFINEMENT: Harri Canty Ni, 7
/ a

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? ___YES XNO
Attach a copy “be a fe final step of the grievance procedure with the response supplied by the institution.

Seal eh “6 THs utr heel Hg ( Aled pi hly (O-e F/O

A. Nameand address of plaintiff: vee talhia Oe,

 

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Detenbhiar fbr Yaris Aastfy Sar]
M20 Before Sk Aadher Te P7002

| Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Dba bathers eo op Whe tite bef buf Case. ZT he or

C4 Ahnafenee (le Peters, :
Defendant #2: ee Defeat ng Ather bhivo Sli p

Ja) tw Dike Sh futhy, ZB DIAL

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

De Ai MP kee Cate af
Cth

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
  

 
   

, / ED
tal Qbliclfel LE:

 

 

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
VIL

VIL.

VIL.

«

Case 4:20-cv-01857 Document1 Filed on 05/26/20 in TXSD Page 4 of 5

STATEMENT OF CLAIM: ly lomry ls bury dfllc{p tif a Nw Sfdupet

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

At The 262 Piet TF ots trving with a qed Chon WS Gurl Ncbod Mt L\y
OM it SIG Vane, lull tad Te Guaid 12 fie ptt, Gt-e

Ly, at beth fata hit 1 by D Me, Leff nm Jf Vitter

;

i t

dbeeducf tots heltasd tind be ta! 2 bell. Tee tre Me ok

4 fe fofe kak ad EG tlne- ECan ff

 

t

 

 

 

RELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Suhko ot Obiial Gad tattlhadel Chibi, ~ Ndiyzpe Le :
~ , - “sn “y r
bumages len, g tlic le" Ce’ Mlle — F f Clo ce; 4

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

(787077 ~ TSE STZ

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES \ NO

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division): Ut

Case number: V4

Approximate date sanctions were imposed:_ Vt

Have the sanctions been lifted or otherwise satisfied? 4/4 YES NO

 

Rw nN =
C.
Dz.

Executed o

Case 4:20-cv-01857 Document1 Filed on 05/26/20 in TXSD Page 5 of 5

Has any court ever warned or notified you that sanctions could be imposed? 444 YES NO

If your answer Is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): Wj
2. Case number: Wf
3. Approximate date warning was issued: WM

n: ifafec
DATE

 

 

bere luli Dow,

       

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

l.

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an in forma pauperis \awsuit if ] have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

lunderstand even if lam allowed to proceed without prepayment of costs, lam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

day of Mi A
(Day) (moyth)

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 
